DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and the Amendment and Response, each filed June 8, 2022, are acknowledged.
Claims 1-4, 7, 9-12 and 15-31 were pending. Claims 1, 4, 7, 10-12, 15-16, 20-21, 24 and 26-31 are being examined on the merits. Claims 17-19 are withdrawn. Claims 2-3, 9, 22-23 and 25 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed June 8, 2022 have been fully considered.

All of the previously made objections and rejections are withdrawn in view of 
Applicant’s arguments and the amendments to the specification or claims.

Information Disclosure Statement
The Information Disclosure Statement submitted June 8, 2022 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 15 and 30 each recite the limitation “wherein the detectable label of the probe … is selected from the group consisting of a fluorophore, an enzyme, a quencher, an enzyme inhibitor, a radioactive label, a member of a binding pair and a combination thereof”. The meaning of this limitation is unclear. The ordinary artisan would understand that some of the six enumerated moieties could be combined to form a detectable label, e.g., a fluorophore and quencher pair. However, it is not clear how all six of the enumerated moieties could be combined to form a detectable label, as is currently recited as an option in the Markush group. Since the ordinary artisan would not be able to determine the metes and bounds of this limitation, the claims are indefinite.
	The Examiner suggests amending the claim to read “… a binding pair and any combination thereof”.

Allowable Subject Matter
Claims 1, 4, 7, 10-12, 16, 20-21, 24, 26-29 and 31 are allowed.
Withdrawn claims 17-19 are not eligible for rejoinder as they do not contain all of the limitations of an allowable claim. The Examiner suggests canceling the withdrawn claims.


Conclusion
Claims 1, 4, 7, 10-12, 15-16, 20-21, 24 and 26-31 are being examined on the merits. Claims 1, 4, 7, 10-12, 16, 20-21, 24, 26-29 and 31 are allowed. Claims 15 and 30 are rejected. Claims 17-19 remain withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637